Citation Nr: 1140962	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  06-10 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection erectile dysfunction.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from April 1955 to September 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The instant matter was previously before the Board in November 2008, at which time the Board, among other things, denied the Veteran's claim of service connection for erectile dysfunction.  Thereafter, the appellant filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  By way of a March 2011 memorandum decision, the Court vacated that part of the November 2008 Board decision that had denied service connection for erectile dysfunction and remanded the matter for readjudication.  The basis for the Court's remand included the Board's failure to ensure compliance with VA's duty to assist.  Specifically, the Court found that the Board had erred when it relied on an inadequate medical examination to deny the Veteran's claim and when it failed to ensure that all relevant medical records had been associated with the claims folder.  

The Board also notes that in a March 2011 decision, the Board remanded the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  Given that the Veteran's claim of service connection for erectile dysfunction is now being remanded, and because it appears that the issue of entitlement to TDIU is still pending below, the agency or original jurisdiction (AOJ) should also complete the development required by the March 2011 remand.


REMAND

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2011).

In October 2005 and September 2006, the Veteran was afforded VA examinations in connection with his claim of service connection for erectile dysfunction.  The September 2006 examiner diagnosed erectile dysfunction of unknown etiology, stating that nothing in the Veteran's previous history would point towards causing his erectile dysfunction other than natural processes.  

Thereafter, in October 2006, the Veteran was afforded an RO hearing, during which he testified as to his belief that his erectile dysfunction was secondary to his service connected posttraumatic stress disorder (PTSD).  (In August 2005, the Veteran was awarded service connection for PTSD.)  Another VA examination was performed in November 2005 to assess to likelihood that the Veteran's erectile dysfunction was secondary to his service-connected PTSD.  The examiner noted that current medical literature states that PTSD does not cause mechanical erectile dysfunction that would result in an inability to obtain an erection.  The examiner opined therefore that it was not likely the Veteran's PTSD was directly causing the Veteran's erectile dysfunction.  The examiner went on to state that PTSD "can play into an aggravation issue."  He could not however opine without resorting to speculation that the Veteran's erectile dysfunction had been made worse by his PTSD.  

Once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2011).  A medical opinion arising from a medical examination is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Id. at 124.

Here, the November 2006 VA examiner concluded that he could not state without resorting to speculation that the Veteran's erectile dysfunction had been made worse by his PTSD.  The Court has held that, if an examiner concludes that a nonspeculative opinion cannot be offered, he or she must explain the basis for such a conclusion or the basis must otherwise be apparent from the evidence.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  This requires the examiner to provide a sufficient rationale and supporting explanation that addresses such matters as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and whether the question is so outside the norm of practice that it is really impossible for the examiner to use his or her medical expertise and training to arrive at an opinion.  Jones, supra (in order to rely on a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or be apparent upon a review of the record.)

Here, it is unclear from the record why the VA examiner could not provide a medical opinion without resorting to speculation.  Without a clear understanding from the examiner as to whether further information would be needed or whether the limits of medical knowledge have been exhausted, the conclusion in the report of the November 2006 examination with regard to the issue of secondary service connection is inadequate and a new VA examination is in order.

The Board further observes that the Veteran has stated his belief that his erectile dysfunction was caused or made worse by the medications used to treat his PTSD.  Although the November 2006 examiner considered generally whether the Veteran's PTSD may have caused his erectile dysfunction, it does appear that he considered specifically whether the Veteran's erectile dysfunction was caused or made worse by his PTSD medications.  As part of the examination to be conducted on remand, the examiner should include a nexus opinion as to whether it is at least as likely as not the Veteran's service-connected PTSD, to include any medication taken for the treatment thereof, has caused or made chronically worse the Veteran's erectile dysfunction.  

Under 38 U.S.C.A § 5103A, VA must "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary."  38 U.S.C.A § 5103A(a)(1) (West 2002); see 38 C.F.R. § 3.159(c) (2011) (obligating VA to obtain relevant records from Federal department or agency).  This duty to assist includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A § 5103A(b)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).

Currently, the claims folder contains VA outpatient mental health treatment records dated through July 2009.  A review of the most recent treatment records indicates that the Veteran was to be scheduled for future appointments.  The Board finds that records related to psychiatric treatment are relevant to the Veteran's claim of service connection for erectile dysfunction because they may contain information on a relationship between the two.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010) ("Relevant records for the purpose of [38 U.S.C.A] § 5103A are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim.").  Accordingly, the Board finds that on remand, a query should be made for any relevant VA treatment records dated since July 2009.  38 U.S.C.A § 5103A(b)(1); Golz, supra.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for erectile dysfunction since service.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

A query should be made to the VA Nebraska-Western Iowa Health Care System, or any other VA medical center where the Veteran receives treatment, for any treatment records for the Veteran dated since July 2009.

2.  After completion of the above development, the AOJ should schedule the Veteran for an examination in connection with his claim of service connection for erectile dysfunction.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  

The examiner should review the record, take a detailed history, examine the Veteran, and provide an opinion as whether the Veteran's currently diagnosed erectile dysfunction is at least as likely as not directly related to his period of military service.  An opinion should also be provided as to whether it is at least as likely as not the Veteran's service-connected PTSD has caused or made chronically worse the Veteran's erectile dysfunction.  Specific consideration should be given to the medication prescribed to treat the Veteran's PTSD and the examiner should opine as to whether that medication has caused or made worse the erectile dysfunction.  All opinions should be set forth in detail and explained in the context of the record.  

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of erectile dysfunction or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

3.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  The AOJ should also complete the development sought in the Board's March 2011 remand of the TDIU issue.  (If the development has already been completed, all actions should be documented and included in the claims file, including any SSOC that may have been issued.)

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

